331 S.W.3d 741 (2011)
Katisha REESE, Appellant,
v.
McCORMACK BARON RAGAN MANAGEMENT SERVICES, INC., and Division of Employment Security, Respondents.
No. ED 95325.
Missouri Court of Appeals, Eastern District, Division Three.
February 22, 2011.
Katisha Reese, Creve Coeur, MO, pro se.
*742 Jeannie Desir Mitchell, Jefferson City, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Katisha Reese ("Claimant"), formerly known as Katisha Simmons, appeals the decision of the Labor and Industrial Relations Commission ("Commission") denying her unemployment benefits on the ground that she was discharged for misconduct connected with her work.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).